


Exhibit 10.3




LICENSING AGREEMENT




BY AND BETWEEN




EATWARE GLOBAL, INC.




AND




PACKITGREEN HOLDINGS, INC.




December 1, 2007













LICENSING AGREEMENT




EATware Global, Inc., a Hong Kong corporation ("EATware") with its principal
offices and place of business at 23rd Floor, Westin Center, 26 Hung To Road,
Kwun Tong, Hong Kong and: PackItGreen Holdings, Inc., a Nevada corporation
("PackItGreen") with its principal offices and place of business at 3420 Ocean
Park Blvd, Suite 3000, Santa Monica, California 90405







This license agreement ("Agreement") is entered into by and between EATware and
PackItGreen as of the date first set forth above.




BACKGROUND




A. EATware owns certain names, trademarks, patents, equipment and procedures for
the manufacture, distribution and sales of organically sensitive,
environmentally friendly and biodegradable tableware, packaging and other
cellulose based products (the Product).  EATware markets and distributes the
Product principally in the Far East and to a lesser extent in the United States.




B. PackItGreen has a manufacturing and packaging facility in Monticello,
Mississippi (the Facility") for the purpose of manufacturing and packaging
biodegradable cellulose based products.




C. EATware and PackItGreen desire for PackItGreen to manufacture and package the
Product at the Facility (and any subsequently acquired facilities) and to
distribute the Product for sale in North America.




AGREEMENT




Based on the mutual promises set forth below and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
EATware and PackItGreen hereby agree as follows:





--------------------------------------------------------------------------------

1. Grant of License.




1.1 Trade Secrets. Upon the terms and conditions hereinafter set forth, EATware
hereby grants to PackItGreen and PackItGreen hereby accepts, an exclusive,
non-transferable license to use the Trade Secrets solely to produce the Product
at the Facility. PackItGreen may not use the Trade Secrets for any other
purpose. Without limiting the foregoing, PackItGreen may not use the Trade
Secrets to sell the Product outside the Territory and may not use the Trade
Secrets to sell any products within the Territory following the expiration or
earlier termination of this agreement.




1.2 Trademarks. Upon the terms and conditions hereinafter set forth, EATware
hereby grants to PackItGreen, and PackItGreen hereby accepts, an exclusive,
non-transferable sub-license to use the trademarks set forth on Exhibit A,
attached hereto (the "Trademarks"), solely in connection with the packaging,
promotion, sale, and distribution of the Product in North America as set forth
on Exhibit B, attached hereto (the "Territory"). All packaging, advertising,
labeling, or other uses of the Trademarks shall be approved in writing by
EATware before any use of such Trademark, which approval shall not be
unreasonably withheld, conditioned, or delayed. PackItGreen may not use the
Trademarks for any other purpose including (without limitation) in connection
with the sale or promotion of any product other than the Product. Without
limiting the foregoing, PackItGreen may not sell the Product or use the
Trademarks outside the Territory and may not use the Trademarks within the
Territory following the expiration or earlier termination of this Agreement.




1.3 Good Will. PackItGreen recognizes the value of the good will associated with
the Trademarks. PackItGreen agrees that its use of the Trademarks shall inure to
the benefit of EATware.




1.4 Exclusive Appointment. Subject to the terms and conditions of this
Agreement, EATware hereby grants PackItGreen the exclusive right to produce,
package, and distribute the Product for sale in the Territory. EATware will
neither distribute nor grant any other person or entity the right to manufacture
or distribute the Product in the Territory.




1.5 Expansion of Territory. The parties acknowledge that they may in the future
determine that it is in their mutual benefit to expand the Territory to include
other regions or states. Such expansion may only occur if the parties agree in
writing, which agreement will be subject to each party's sole and absolute
discretion.




2. Product Quality Control.




2.1 The objectives of this Section 2 are to assure that the physical and sensory
characteristics of the Product manufactured and packaged by PackItGreen will be
essentially the same as the Product produced by EATware and packaged by EATware
in its facilities in the Far East.




2.2 Information regarding the process conditions, quality control procedures,
equipment and materials that are required for the Product will be provided by
EATware (collectively, the "Formula") as part of the Trade Secrets. PackItGreen
understands and agrees that changes in the Formula may be required by EATware
from time to time in order to attain such physical and sensory characteristics.
                                





2




--------------------------------------------------------------------------------

2.3 PackItGreen shall use all necessary ability, know-how, methods, and means to
produce, handle, package, and store the Product strictly in accordance with the
Formula. No change in the Formula shall be made by PackItGreen without EATware's
prior written consent.




2.4 EATware shall have the right to inspect and approve the Facility and
equipment used by PackItGreen to produce, handle, package, and store the
Product, as well as any ingredients, processing aids, and containers used in
producing or packaging the Product; and to test samples of the Product at the
Facility.  Promptly following the date of this Agreement, EATware shall have the
obligation to send to the Facility qualified technical persons employed by
EATware for a reasonable period of time as determined by mutual agreement
between EATware and PackItGreen to (a) communicate the Formula to PackItGreen,
(b) train selected persons employed by PackItGreen to use the Formula and the
machinery used in the production of the Product, and (c) test the Product prior
to the initial distribution to determine whether the Product complies with the
objectives set forth in Section 2.1. EATware shall pay for any necessary
technical assistance for the first six months of production.  For any additional
technical assistance requested by PackItGreen, PackItGreen shall pay all travel
and employee costs related to the assistance.




2.5 If EATware disapproves of the quality of the Product being produced and/or
packaged by PackItGreen, it shall so notify PackItGreen in writing and the
parties shall immediately cooperate with each other in attempting to resolve
such quality problem. The first step shall be a meeting to be held within seven
(7) days of notification, between a senior production official from each of
EATware and PackItGreen. EATware may require PackItGreen to and PackItGreen will
immediately suspend shipment of the Product prior to such meeting. EATware will
provide PackItGreen with full technical and analytical support to assist
PackItGreen in identifying the problem and determining the correct procedures
for resolving the same, including, if appropriate, blending with other batches
of the Product. If such efforts do not result in a prompt resolution of the
quality problem, EATware may require PackItGreen to recall or destroy such
Product, or use such Product in another mutually agreeable manner. Upon notice
to PackItGreen, EATware may, at its expense, have a representative visit the
Facility to suggest changes and to perform testing of the Product. All costs
related to such suspension, recall and destruction shall be borne by
PackItGreen.




2.6 If the quality problem described in Subsection 2.5 is not corrected within
ninety-days (90) following the date on which EATware required PackItGreen to
discontinue packaging and shipping of the Product, then EATware shall have the
option to terminate this Agreement by giving PackItGreen notice of such
termination.




3. Royalties.




3.1 Royalties. EATware has waived the payment of royalties in exchange for its
participation in the ownership of PackItGreen.





3




--------------------------------------------------------------------------------

4. Rights in Trade Secrets and Trademarks.




4.1 Trade Secrets and Trademarks. PackItGreen hereby acknowledges EATware's
right in the Trade Secrets and Trademarks, and will not at any time during the
term of this Agreement or thereafter do or cause to be done any act or thing in
any way impairing or tending to impair such rights. PackItGreen acknowledges and
agrees that it will not, nor will it assist another party to, dispute EATware's
rights in the Trade Secrets and Trademarks. PackItGreen acknowledges that its
use of the Trade Secrets and Trademarks licensed hereunder shall not create any
right, title, or interest in or to the Trade Secrets or Trademarks licensed
hereunder in PackItGreen.  PackItGreen shall neither sublicense nor authorize
nor represent that it is empowered to sublicense or authorize any other party to
use the Trade Secrets or Trademarks nor in any manner represent that it has any
ownership or sublicensing rights in the Trade Secrets or Trademarks. PackItGreen
agrees to assist EATware and execute such documents as EATware may reasonably
request to the extent necessary to protect any of EATware's rights in the Trade
Secrets and Trademarks.




4.2 Trademark Registration. PackItGreen shall neither apply at any time anywhere
in the world for any trademark protection in its name for any of the Trademarks,
nor file any application or other document with any governmental authority or
take any other action which could affect or is inconsistent with EATware's
rights in the Trademarks, nor aid nor abet any third party in doing so.




4.3 Notices. PackItGreen agrees that the Product or Materials shall bear
appropriate proprietary legends or notices as specified by EATware from time to
time.




4.5 Representations and Warranties. EATware represents and warrants that (a) it
has the right to use the Trade Secrets and Trademarks and (b) it has the right
to license the Trade Secrets and the Trademarks to PackItGreen as provided under
this Agreement. EATware shall indemnify and hold PackItGreen and its affiliates,
successors, and assigns harmless from and against any and all charges, actions,
and proceedings (including investigations) resulting from EATware's breach of
such representations and warranties.




5. Infringement.




5.1 Infringement By Third Parties. PackItGreen shall notify EATware promptly in
writing of any suspected infringement or unauthorized use of the Trade Secrets
or Trademarks by third parties that may come to its attention.




5.2 Infringement By PackItGreen. PackItGreen shall notify EATware promptly in
writing of any and all allegations or claims by others which may come to its
attention that the use of the Trade Secrets or Trademarks infringes or violates
a patent, copyright, trademark, or trade secret, or other proprietary right of
any third party, or violates or is contrary to any applicable law, regulation,
order, consent, or the like. EATware may, but is not obligated to, procure for
PackItGreen the right to continue to use the matter which is the subject of the
claim, or to modify the same so that it becomes non-infringing. If EATware shall
elect, in its sole discretion, to undertake and conduct the defense of any suit,
action, or proceeding arising out of the use by PackItGreen of the Trade Secrets
or Trademarks, PackItGreen shall cooperate in such defense provided EATware
shall pay any out-of-pocket expenses incurred by PackItGreen in connection
therewith. No settlement of any such claim or suit shall be made without the
prior written

consent of EATware and PackItGreen.





4




--------------------------------------------------------------------------------

6. Compliance with Law.




6.1 Facility. PackItGreen represents and warrants that the Facility and
manufacturing practices comply with, and will continue to comply with all
applicable laws, ordinances, regulations, and health and safety standards of all
applicable regulatory bodies. EATware represents and warrants that any
processing instructions, product formula, packaging instructions and machinery
furnished by it will comply with applicable federal, state, and local laws,
ordinances, regulations, and health and safety standards.




6.2 Operations. Both EATware and PackItGreen shall comply with all applicable
rules and regulations of the DoC, and any other regulatory agency that has
jurisdiction over the Product or the Facility.




6.3 Cooperation. The parties will cooperate with each other to provide and
retain any regulatory, taxation, or other reports or information required by
DoC, or any other regulatory agency.




7. Confidentiality.




7.1 Access to Information. Each party acknowledges that during the term of this
Agreement it may have access to nonpublic information about the existing or
proposed business or products ("Confidential Information") of the other party
(the "Disclosing Party"). Confidential Information includes, without limitation,
(i) information marked or otherwise designated by the Disclosing Party as
confidential, (ii) information that the Disclosing Party does not designate as
public information, and (iii) information provided to the Disclosing Party by
third parties that it is obligated to keep confidential. Confidential
Information may be written, oral, embodied in products (including the Product),
or in other forms. Confidential Information does not include information that is
or becomes publicly known, other than as a result of each party's actions or
failure to prevent disclosure. The fact that portions of Confidential
Information may be publicly available shall not affect each party's obligations
with respect to the remaining portion or with respect to the particular
formulation or compilation disclosed by the Disclosing Party.




7.2 Non-Disclosure and Non-Use. Neither party shall disclose to others or use
any Confidential Information of the Disclosing Party, except as required to
perform its obligations under this Agreement. Either party may, however,
disclose Confidential Information to its employees and agents who need to know
the information in connection with this Agreement, who are made aware of its
confidential nature, and who are obligated to comply with the restrictions
imposed by this Section 7. A default by a Recipient's employee or independent
contractor of the provisions set forth under this Agreement will be a default of
the Recipient. Each such employee of PackItGreen given access to EATware's
confidential information shall execute and deliver to EATware a form of the
confidentiality and non-disclosure agreement attached hereto as Exhibit C.




7.3 Return. Except as set forth below, upon the expiration or termination of
this Agreement, the parties shall promptly destroy or return to the Disclosing
Party, as the Disclosing Party may direct, all tangible materials provided to it
by the Disclosing Party that embody Confidential Information and shall erase or
delete all such Confidential Information embodied in any magnetic, optical, or
similar medium or stored or maintained on any information storage and/or
retrieval device. Each party may retain one copy of Confidential Information for
archival and regulatory purposes.





5




--------------------------------------------------------------------------------

7.4 Remedies. In the event of a default under this Section, the Disclosing Party
shall be entitled to a temporary restraining order, preliminary injunction, and
other injunctive relief, in addition to other available remedies, including
damages.




7.5 Duration. The obligations set forth in this Section shall continue in effect
beyond the term of this Agreement and for so long as each party possesses
Confidential Information.




7.6 Reference to EATware. PackItGreen acknowledges and agrees that the contents
of this Agreement are Confidential Information of EATware and that PackItGreen
may not disclose the contents of this Agreement except as required by applicable
law. Without limitation, PackItGreen may not during the term of this Agreement
or at anytime thereafter use the Trademarks in its marketing of any products
other than the Product, such as referring to PackItGreen as the current or
previous manufacturer of the Product; provided, however, that the label on the
packaging of the Product may state that the Product is "Manufactured by
PackItGreen under the Supervision of EATware," or such other statements as may
be approved by the parties in writing.




8. Indemnification. Each party (the "Indemnifying Party") shall indemnify and
hold the other party, its affiliates and its successors and assigns (as to each,
an "Indemnified Party") harmless from and against any and all charges, actions,
and proceedings (including investigations) arising out of a breach of this
Agreement by the Indemnifying Party, including (without limitation) product
liability claims against the Indemnified Party, including all reasonable
expenses (including attorney fees) incurred by such Indemnified Party as a
result thereof.




9. Insurance. Each party shall keep in force at all times while any Product is
being offered for sale, general liability insurance with both "products" and
"contractual" coverage for aggregated claim in the minimum amount of $5,000,000,
and to furnish the other a certificate from a financially responsible insurance
company evidencing that such insurance is in force, naming the other party as an
additional insured, and providing that such coverage may not be cancelled or
materially changed without thirty-days (30) prior written notice to the other
party. Any such policy of insurance shall contain a waiver of subrogation.




10. Warranties.




10.1 Warranty of Authority. Each of the parties hereto warrants and represents
to the other party that (a) it has the full right, power and authority to enter
into this Agreement and to carry out its obligations hereunder and (b) that it
has no obligations to any other party that is inconsistent with its obligations
under this Agreement.




11. DISCLAIMER OF WARRANTY. EXCEPT AS PROVIDED IN SECTIONS 4.5, 6.1, AND 10.1
ABOVE: (A) NO PARTY MAKES ANY WARRANTIES OR REPRESENTATIONS WHATSOEVER, WHETHER
EXPRESS OR IMPLIED, HEREUNDER AND, WITHOUT LIMITATION, NO PARTY MAKES ANY
WARRANTY OF TITLE, FITNESS FOR A PARTICULAR PURPOSE, OR MERCHANTABILITY; AND (B)
NO PARTY MAKES ANY REPRESENTATION OR WARRANTY THAT THE MANUFACTURE OR SALE OF
THE PRODUCT HEREUNDER BY ANY PERSON OR ENTITY WILL NOT CONSTITUTE AN
INFRINGEMENT OF THE PATENT, TRADEMARK OR OTHER INTELLECTUAL PROPERTY RIGHTS OF
OTHERS. IN NO EVENT SHALL ANY PARTY BE LIABLE FOR SPECIAL, INCIDENTAL, OR
CONSEQUENTIAL DAMAGES OR LOST REVENUES OR PROFITS.





6




--------------------------------------------------------------------------------

12. Termination.




12.1 Term. The term of this Agreement shall commence on the date first set forth
above and continue until the expiration of the ten anniversary date thereof
unless earlier terminated or extended as set forth herein. The term of this
Agreement will automatically renew for additional consecutive one-year periods
unless either party notifies the other of its desire to have the term expire at
the end of the then existing term at least 150 days prior to such expiration.




12.2 Termination for Cause. Either party may terminate this Agreement upon
written notice given to the other party following the occurrence of any of the
following events:




12.2.1 The other party fails to timely make any payment required under this
Agreement for a period of 30 days following written notice thereof by the
nonbreaching party.




12.2.2 The other party fails to perform any other obligation under this
Agreement and such failure remains uncured for a period of 30 days following
written notice thereof by the nonbreaching party.




12.2.3 The other party is given notice of a breach more than two times in any
twelve month period (regardless of whether such breach is cured).




12.2.4 The other party becomes the subject of insolvency or bankruptcy
proceedings, ceases doing business, makes an assignment of assets for the
benefit of creditors, dissolves, or has a trustee appointed for all or a
substantial portion of such party's assets.




12.2.5 Any government authority invalidates any portion of this Agreement.




12.2.6 Either party finds that complying with any law or regulation relating to
production of the Product would be commercially unreasonable and failure to
comply with the law or regulation would subject such party or any of its
personnel to a monetary or criminal penalty.




12.2.7 An event of termination occurs as expressly provided elsewhere in this
Agreement.




12.3 Survival of Rights and Obligations. Termination of this Agreement shall not
prejudice any rights of either party hereto against the other which may have
accrued up to the date of termination. In addition, all covenants respecting
indemnification, confidentiality, warranties, termination, and continuing
liability for amounts payable hereunder shall survive the termination of this
Agreement as expressly set forth elsewhere herein.





7




--------------------------------------------------------------------------------

12.4 Repurchase upon Termination. If EATware or PackItGreen terminates this
Agreement for cause as defined in Section 12.2, EATware shall (a) purchase from
PackItGreen at PackItGreen's direct out of pocket costs, the raw materials
inventory that is intended to be used by PackItGreen to manufacture the Product
and is purchased by PackItGreen prior to the date the notice of termination was
delivered and (b) assume the executory portions of the obligations of
PackItGreen for any noncancellable contracts to purchase such raw materials;
provided that the quantity of raw materials must be reasonable and shall not
exceed the amount reasonably necessary to the quantity of the Product
manufactured over the 120 day period immediately preceding such termination. If
this Agreement expires or is terminated for any other reason, no purchase
obligation shall exist.




12.5 License Termination. Upon expiration or any termination, (a) all rights
granted to PackItGreen with respect to the Trade Secrets or Trademarks, as
appropriate, shall revert to EATware; thereafter, (b) PackItGreen shall (i)
refrain from all further use of the Trademarks and (ii) take any and all action
that EATware may request to confirm termination of its license to use the
Trademarks; and (c) PackItGreen shall (at EATware's direction) either destroy or
return to EATware all copies of labels, packaging, or other materials on which a
Trademark may be affixed and all tangible copies of Trade Secrets.




12.6 Rights Upon Termination. Upon the termination of this Agreement in its
entirety, the grant of the license to use the Trade Secrets and Trademarks
hereunder shall cease but the following provisions shall survive: Section 4,
Section 6, Section 7, Section 8, Section 9, Section 11, Section 13, Section 14,
Section 15, and Section 16. Termination or expiration of this Agreement shall
not relieve any party from performance of any obligation due nor affect any
rights accrued prior to the effective date of such termination or expiration.




13. Notices. Any notice, request or demand to be given or made under this
Agreement shall be in writing and shall be deemed to have been duly given or
made (i) upon delivery, if delivered by hand and addressed to the party for whom
intended at the address listed below, (ii) ten (10) days after deposit in the
mails, if sent certified or registered air mail (if available) with return
receipt requested, or five (5) days after deposit if deposited for delivery with
a reputable courier service, and in each case addressed to the party for whom
intended at the address listed below or (iii) upon completion of transmission,
if sent by facsimile transmission to the party for whom intended at the fax
number listed below, provided that a copy of the facsimile transmission is

promptly deposited for delivery by one of the methods listed in (i) or (ii)
above:




If to EATware, to:

 

 

EATware Global, Inc.

 

23rd Floor, Westin Center

 

26 Hung To Road

 

Kwun Tong, Hong Kong

 

Attn: Jonathan So

 

Fax: 852-2295-1919

 

 

If to PackItGreen, to:

 

 

PackItGreen Holdings, Inc.

 

3420 Ocean Park Blvd. Suite 3000

 

Santa Monica, California 90405

 

Attn: Stan Harper

 

Fax: 310-452-6600








8




--------------------------------------------------------------------------------

Any party may change its address and/or fax number for the purposes of this
Section 13 by written notice hereunder given to the other parties at least ten
(10) days prior to the effective date of such change.




14. Noncompete.




14.1 During the term of this Agreement, PackItGreen shall not in the Territory
manufacture, advertise, market, or distribute, whether for itself or for others,
(a) any Product that is labeled or advertised as an "EATware" or any confusingly
similar name or mark or (b) any product that is similar to the Product.
Following the expiration or earlier termination of this Agreement, PackItGreen
shall cease making the Product and shall not thereafter manufacture, advertise,
market, or distribute the Product or any other product that uses any of the
Trade Secrets.




15. Miscellaneous.




15.1 Relationship. This Agreement does not make either party the employee,
agent, or legal representative of the other party for any purpose whatsoever.
Neither party is granted any right or authority to assume or to create any
obligation or responsibility, express or implied, on behalf of or in the name of
the other party. In fulfilling its obligations pursuant to this Agreement each
party shall be acting as an independent contractor.




15.2Assignment. Except as set forth herein, neither party shall have the right
to assign, sublicense, subcontract, or otherwise transfer its rights and
obligations under this Agreement except with the prior written consent of the
other party.




15.3 Entire Agreement. THIS AGREEMENT, INCLUDING ALL ATTACHMENTS HERETO,
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF, AND SUPERSEDES ALL PREVIOUS AGREEMENTS BY AND BETWEEN THE PARTIES
AS WELL AS ALL PROPOSALS, ORAL OR WRITTEN, AND ALL NEGOTIATIONS, CONVERSATIONS,
OR DISCUSSIONS HERETOFORE HAD BETWEEN THE PARTIES RELATED TO THIS AGREEMENT.




16.3 Amendment. This Agreement shall not be deemed or construed to be modified,
amended, rescinded, canceled, or waived, in whole or in part, except by written
amendment signed by the parties hereto.




16.4 Severability. In the event that any of the terms of this Agreement are in
conflict with any rule of law or statutory provision or are otherwise
unenforceable under the laws or regulations of any government or subdivision
thereof, such terms shall be deemed stricken from this Agreement, but such
invalidity or unenforceability shall not invalidate any of the other terms of
this Agreement and this Agreement shall continue in force, unless the invalidity
or unenforceability of any such provisions hereof does substantial harm to, or
where the invalid or unenforceable provisions comprise an integral part of, or
are otherwise inseparable from, the remainder of this Agreement.




16.5 Counterparts. This Agreement may be executed in two or more counterparts,
and each such counterpart shall be deemed an original hereof.




16.6 Headings. Headings and subheadings in this Agreement are not intended to
and do not have any substantive content whatsoever.





9




--------------------------------------------------------------------------------

16.7 Mutual Negotiation in Drafting. The parties acknowledge each party and its
counsel have materially participated in the drafting of this Agreement.
Consequently, the rule of contract interpretation, that ambiguities, if any, in
a writing be construed against the drafter, shall not apply.




16.8 Waiver. No failure by either party to take any action or assert any right
hereunder shall be deemed to be a waiver of such right in the event of the
continuation or repetition of the circumstances giving rise to such right.




16.9 Attorney Fees. In the event of a default under this Agreement, the
defaulting party shall reimburse the non-defaulting party for all costs and
expenses reasonably incurred by the non-defaulting party in connection with the
default, including, without limitation, attorney fees and costs (however
incurred, including at trial, on appeal, and on any petition for review). An
event of "default" is a breach by either party of this Agreement that is not
cured within an applicable cure period. Additionally, in the event any suit or
action is brought to enforce or interpret any of the terms of this Agreement,
the prevailing party shall be entitled to recover from the other party all
reasonable attorney fees and costs (however incurred, including at trial, on
appeal, and on any petition for review), together with such other expenses,
costs, and disbursements as may be allowed by law.




16.10 Force Majeure. Neither party shall be liable for any delay or default in
performing its obligations if such default or delay is caused by any event
beyond the reasonable control of such party, including, but not limited to, acts
of nature, terrorism, war, or insurrection, civil commotion, damage or
destruction of production facilities or materials by earthquake, fire, storm, or
flood, labor disturbances or strikes, epidemic, materials shortages, equipment
malfunction, unavailability of raw materials, or other similar event. The party
suffering such cause shall immediately notify the other party of the cause and
the expected duration of such cause. If either party's performance is delayed by
more than 60 days pursuant to this Section, the other party may immediately
terminate this Agreement by written notice given before the affected party

resumes performance.




16.11 Governing Law. The laws of the State of California shall govern this
Agreement, without regard to the principles of conflicts of laws thereof. Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof, shall be settled by arbitration in Santa Monica, California in
accordance with the rules of the American Arbitration Association and judgment
on the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.




The parties have executed this Agreement as of the date first set forth above.




EATWARE GLOBAL, INC.

 

PACKITGREEN HOLDINGS, INC.




 

 

 

 

 

 

 

 

 

 

By:

/s/ Jonathan So

 

By:

/s/ Stan Harper

Name:

Jonathan So

 

Name:

Stan Harper

Title:

CEO

 

Title:

President and CEO








10




--------------------------------------------------------------------------------




EXHIBIT A




TRADEMARKS
















1.  EATware




2.  (triple fish symbol)





11




--------------------------------------------------------------------------------







EXHIBIT B




TERRITORY













Canada

United States of America

Mexico














12




--------------------------------------------------------------------------------

EXHIBIT C




EMPLOYEE CONFIDENTIALITY AND NON-DISCLOSURE AGREEMENT




between




EATWARE:

EATware Global, Inc.

23rd Floor, Westin Center

26 Hung To Road

Kwun Tong, Hong Kong







and




PACKITGREEN:

PackItGreen Holdings, Inc.

3420 Ocean Park Blvd. Suite 3000

Santa Monica, California 90405




In connection with a License Agreement by and between EATware and PackItGreen
dated December 1, 2007, EATware provided to PackItGreen certain formulas,
know-how, production processes, other trade secrets, and other non-public
information (collectively, the "Confidential Information") on the conditions
stated in the License Agreement for the purpose of permitting PackItGreen to
perform its obligation under the License Agreement. As a condition to EATware
agreeing to the License Agreement, EATware has required that PackItGreen and
each employee or agent of PackItGreen (each, a "Recipient") agree to the
following:




1. Unless otherwise specified in writing by EATware, Recipient shall keep all
Confidential Information confidential. Recipient shall not use the Confidential
Information except to fulfill its obligations under the License Agreement.
Recipient shall use its best efforts to avoid unauthorized disclosure of
Confidential Information; using the degree of care that Recipient uses to
protect Recipient's trade secrets or other highly sensitive information.




2. At EATware's request, Recipient shall return the physical materials
containing or relating to Confidential Information, without retaining any
copies.




3. This agreement shall remain in effect indefinitely but shall not apply to
Confidential Information Recipient can show is or becomes publicly available
through no fault of Recipient.




4. If Recipient is required by judicial or administrative process to disclose
the Confidential Information, Recipient shall promptly notify EATware and allow
EATware a reasonable time to oppose such process.




5. In the event of default under this agreement by Recipient, EATware shall be
entitled to injunctive relief in addition to any other remedies, including
(without limitation) damages. In any litigation concerning this agreement, the
prevailing party shall be entitled to recover all reasonable expenses of
litigation, including reasonable attorney fees at arbitration, trial, and on any
appeal.





13




--------------------------------------------------------------------------------

6. All additions or modifications to this agreement must be in writing and
signed by both parties.




7. Each Recipient agrees that EATware's rights and Recipient's obligations
hereunder will not be affected by Recipient's termination of employment or
agency for any reason.




Agreed:

 

 

 

(Signature)

 

(Name)

 

 

 

(Date)

 

 

 

 

 

 

 

 

(Signature)

 

(Name)

 

 

 

(Date)

 

 

 

 

 

 

 

 

(Signature)

 

(Name)

 

 

 

(Date)

 

 

 

 

 

 

 

 

(Signature)

 

(Name)

 

 

 

(Date)

 

 

 

 

 

 

 

 

(Signature)

 

(Name)

 

 

 

(Date)

 

 








14


